DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for provisional priority under 35 U.S.C. 119(e).  The provisional application being filed October 11, 2018, as Application No. 62/744,589.

Information Disclosure Statement
The information disclosure statements filed December 22, 2020, February 16, 2021, May 5, 2021, and October 13, 2021 have been submitted for consideration by the Office.  They have been placed in the application file and the information referred to therein has been considered.

Drawings
The drawings are objected to because Figures 1A, 1B, and 3B lack the proper cross-hatching which indicates the type of materials, which may be in an invention.  Specifically, the cross hatching to indicate the insulative materials is improper.  The applicant should refer to MPEP Section 608.02 for the proper cross-hatching of materials. Correction is required.  


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

Extensive mechanical and design details of apparatus should not be given.
The abstract of the disclosure is objected to because in line 1, the abstract recites the terms “An example….”, which is improper language for the abstract.  The applicant should delete the terms, to provide the abstract with proper language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Debladis et al (Pat Num 7,550,677, herein referred to as Debladis).   Debladis discloses a communication cable (Fig 2) having a compact overall size, low weight, and good mechanical strength (Col 1, lines 58-62).  Specifically, with respect to claim 1, Debladis discloses a communication cable (1’, Fig 2) comprising a cable jacket (30), a pair of twisted conductors (Cols 1 & 2, lines 20-30 & 53-61, respectively), and two or more insulating strands (40) disposed within the jacket (30), wherein the two or more insulating strands (40) includes a central insulating strand (right 40) disposed between a first conductor (top 20) and a second conductor (bottom right 20) of the pair of twisted conductors (20, Fig 2).  With respect to claim 2, Debladis discloses that the first conductor (top 20) and a second conductor (bottom right 20) each lack their own insulation (Fig 2).
Claim(s) 1, 3, 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grogl et al (Pat Num 6,984,788, herein referred to as Grogl).  Grogl discloses a communication cable (Figs 1-4) that is stable and cannot be compressed even if subject to constantly alternating bending and torsional stresses (Col 1, lines 59-62).  Specifically, with respect to claim 1, Grogl discloses a communication cable (Figs 1 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-6, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grogl (Pat Num 6,984,788).  Grogl discloses a communication cable (Figs 1-4) that is stable and cannot be compressed even if subject to constantly alternating bending and torsional stresses (Col 1, lines 59-62), as disclosed above with respect to claim 1.  Specifically, with respect to claims 5-6, Grogl discloses that the two or more insulating strands (4 & 5) may be made of an insulating material (Col 1, lines 50-51).
However, Grogl doesn’t necessarily disclose the two or more insulating strands being made of polytetrafluorothylene (claim 5), nor the two or more insulating strands being made of fluorinated ethylene propylene (claim 6).
	With respect to claims 5-6, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication cable of Grogl to comprise the two or more insulating strands to be made of fluorinated polymer, such as PTFE or FEP, since it is well known in the art of cables that such materials are commonly utilized as insulating materials based on their durability and since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	With respect to claim 14, Grogl discloses a method of manufacturing a communication cable (Figs 1-4), wherein the cable (Figs 2 & 3) comprises a cable jacket (13), a pair of twisted conductors (1 & 2, respectively, Col 2, lines 31-35), and two or more insulating strands (4 & 5) disposed within the jacket (13), wherein the two or more insulating strands (4 & 5) includes a central insulating strand (4) disposed between a first conductor (1) and a second conductor (2) of the pair of twisted conductors (1 & 2, Col 2, lines 37-40), wherein the method comprises providing the two or more insulating strands (4 & 5), twisting two or more insulating strands (4 & 5) with a pair of conductors (1 & 2) to form an assembly (Fig 1, Col 2, lines 28-35), and covering the assembly with a cable jacket (13, Col 3, lines 1-5).  With respect to claim 15, Grogl discloses a method, wherein two or more insulating strands (4 & 5 & 20) includes a plurality of additional strands (20) disposed around a periphery of the central insulating 
	While clearly Grogl discloses a method wherein the insulating strands are formed and the jacket is applied by some method, Grogl doesn’t necessarily disclose extruding the two or more insulating strands and extruding the cable jacket on the assembly (claim 14), nor the method, wherein the two or more insulating strands are extruded concurrently (claim 16), nor the method, wherein the two or more insulating strands are twisted with the pair of conductors during a period of time in which the two or more insulating strand retain heat from an extrusion process (claim 17), nor the method, further comprising cooling the assembly (claim 18), nor the method, wherein the two or more insulating strands are extruded from a material comprising at least one of  polytetrafluorothylene or fluorinated ethylene propylene.
	With respect to claims 14 and 16-18, it would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communications cable of Grogl to comprise the insulating strands and the jacket being made by extrusion process, because it is well known to one of ordinary skill in the art of cables that insulating and jacket material are commonly extruded during the cable assembly wherein after the extrusion process the insulating or jacket material is cooled by running it through a cooling trough  and it appears that Grogl may be made by such a well-known method.
	With respect to claim 20, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the communication cable of .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Grogl (Pat Num 6,984,788) in view of Debladis et al (Pat Num 7,550,677).  Grogl discloses a communication cable (Figs 1-4) that is stable and cannot be compressed even if subject to constantly alternating bending and torsional stresses (Col 1, lines 59-62), as disclosed above with respect to claim 14.
	However, Grogl doesn’t necessarily disclose the method of forming the conductors such that they each lack their own insulator (claim 19).
	Debladis teaches a communication cable (Fig 2) having a compact overall size, low weight, and good mechanical strength (Col 1, lines 58-62).  Specifically, with respect to claim 19, Debladis teaches a communication cable (1’, Fig 2) comprising a cable jacket (30), a pair of twisted conductors (Cols 1 & 2, lines 20-30 & 53-61, respectively), and two or more insulating strands (40) disposed within the jacket (30), wherein the two or more insulating strands (40) includes a central insulating strand (right 40) disposed between a first conductor (top 20) and a second conductor (bottom right 20) of the pair of twisted conductors (20, Fig 2), wherein the first conductor (top 20) and a second conductor (bottom right 20) each lack their own insulation (Fig 2).
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of Grogl to comprise the conductor configuration as taught by Debladis because Debladis teaches that such a configuration provides a communication cable (Fig 2) having a compact overall size, low weight, and good mechanical strength (Col 1, lines 58-62).  
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grogl (Pat Num 6,984,788) in view of Putt, Jr et al (Pub Num 2014/0220798, herein referred to as Putt).  Grogl discloses a communication cable (Figs 1-4) that is stable and cannot be compressed even if subject to constantly alternating bending and torsional stresses (Col 1, lines 59-62).  Specifically, with respect to claim 9, Grogl discloses a method for forming a communications cable (Figs 1-4), wherein the communication cable (Figs 1 & 4) comprises a cable jacket (13), a pair of twisted conductors (1 & 2, respectively, Col 2, lines 31-35), and two or more insulating strands (4 & 5) disposed within the jacket (13), wherein the two or more insulating strands (4 & 5) includes a central insulating strand (4) disposed between a first conductor (1) and a second conductor (2) of the pair of twisted conductors (1 & 2, Col 2, lines 37-40).  With respect to claim 13, Grogl discloses the cable (Fig 4), wherein two or more insulating strands (4 & 5 & 20) includes a plurality of additional strands (20) disposed around a periphery of the central insulating strand (4).  
While the cable of Grogl is capable of being terminated to a cable, Grogl doesn’t necessarily disclose the method of terminating the cable to a connector, wherein the method comprises exposing the pair of twisted conductors by stripping the cable jacket and attaching the exposed pair of twisted conductors to the connector (claim 9), nor the method, wherein attaching comprises crimping (claim 10), nor the method wherein attaching comprises laser welding (claim 11), nor the method wherein attaching comprises soldering (claim 12), nor the method wherein exposing the pair of twisted conductors comprises stripping (claim 13). 
	Putt teaches a cable assembly (Figs 1-8) comprising a communications cable being terminated to a connector (Paragraph 1), wherein termination comprises an effective EMI shielding at relative low cost (Paragraph 4).  Specifically, with respect to claims 9 & 13, Grogl discloses a method of terminating a communications cable (110) to a connector (102, Figs 2 & 4), wherein the method comprises a communication cable (110) having a cable assembly (108), wherein the method comprises exposing the pair of conductors  (212 & 214), which may be twisted (Paragraph 29), by stripping the cable jacket (242, Paragraph 33) and attaching the exposed pair of twisted conductors (212 & 214) to the connector (102).  With respect to claim 10, Putt teaches the method, wherein attaching may comprise crimping (Paragraph 37).  With respect to claim 11, Putt teaches the method wherein attaching comprises laser welding (Paragraph 46).  With respect to claim 12, Putt discloses the method wherein attaching comprises soldering (Paragraph 22). 
	It would have been obvious to one having ordinary skill in the art of cables at the time the invention was made to modify the communication cable of Grogl to comprise .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form for the citation of pertinent art in the present case.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MAYO III whose telephone number is (571)272-1978.  The examiner can normally be reached on M-Thurs (5:30a-3:00p) Fri 5:30a-2p (w/alternating Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/William H. Mayo III/


William H. Mayo III
Primary Examiner
Art Unit 2847
WHM III
December 4, 2021